J-S57025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

WILLIE L. BOWMAN

                            Appellant                 No. 92 EDA 2014


           Appeal from the Judgment of Sentence December 6, 2013
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0003622-2013


BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                       FILED SEPTEMBER 19, 2014

        Appellant, Willie L. Bowman, appeals from the December 6, 2013



                                                               f one count of

theft by unlawful taking and three counts of forgery.1 After careful review,

we affirm.



procedural history of this case as follows.      This action arises out of a

posthumous

                                                   -6.   The real property in

question consists of three adjoining parcels in Chester, Pennsylvania, upon
____________________________________________


1
    18 Pa.C.S.A. §§ 3921(b) and 4101(a)(3), respectively.
J-S57025-14


                                                 Id. at 2 n.1. Brother died from

leukemia on November 19, 2011. Id.

                                                      Id. at 3-4. Early in 2012,

                                                                               ted in

the home she shared with Brother.         Id. at 3.    Late in 2012, Niece was




transferring   the   property   from   Brother   to   Appellant   were   executed

                                                            Id. at 3-4, 7. Each

deed contained an acknowledgment form, signed by a notary public, which

indicated Brother appeared before the notary on the date of the transfer.

Id.

behalf, alleging Brother granted him the authority to do so during a

                                                                   Id. at 8.

      The Commonwealth subsequently charged Appellant with various

offenses arising out of his attempted transfer of the property. Following a

two-day trial, a jury convicted Appellant of the aforementioned offenses on

October 29, 2013.      The trial court sentenced Appellant on December 6,

2013. Appellant filed a timely post-sentence motion on December 9, 2013,




                                       -2-
J-S57025-14


which the trial court denied on December 11, 2013. Appellant filed a timely

notice of appeal on January 9, 2014.2

        On appeal, Appellant raises the following issues for our review.

              1[.]   Whether the evidence was insufficient to
                     sustain the convictions for [f]orgery since the
                     Commonwealth failed to prove, beyond a
                     reasonable doubt, that [Appellant], with the
                     intent to defraud or injure another person,
                     made, completed, executed, authenticated,
                     issued, uttered, or transferred the deeds at
                     issue herein without authorization from the
                     person who [sic] those writings purported to
                     be from?

              2[.]   Whether the evidence was insufficient to
                     sustain the conviction for [t]heft by [u]nlawful
                     [t]aking (immovable property) since the
                     Commonwealth failed to prove, beyond a
                     reasonable doubt, that [Appellant] unlawfully
                     transferred, or exercised unlawful control over,
                     immovable property of another person that he
                     was not entitled to?



        Our standard of review regarding challenges to the sufficiency of the

                                                 In reviewing the sufficiency of the

evidence, we consider whether the evidence presented at trial, and all

reasonable inferences drawn therefrom, viewed in a light most favorable to



                           Commonwealth v. Patterson, 91 A.3d 55, 66 (Pa.

____________________________________________


2
    Appellant and the trial court have complied with Pa.R.A.P. 1925.



                                           -3-
J-S57025-14




to be resolved by the fact finder unless the evidence is so weak and

inconclusive that, as a matter of law, no probability of fact can be drawn

                                          Commonwealth v. Watley, 81 A.3d

108, 113 (Pa. Super. 2013) (en banc) (internal quotation marks and citation

omitted), appeal denied, --- A.3d ---, 1033 MAL 2013 (Pa. 2014).           As an



                            Id. (internal quotation marks and citation omitted).

                                                      resolved by the fact-finder

unless the evidence is so weak and inconclusive that as a matter of law no



Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa. Super. 2014) (citation

                  trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced is free to believe all, part or none

                      Id.

a question of law, our standard of review is de novo and our scope of review

              Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013)

(citation omitted).

      Appellant initially avers that the Commonwealth failed to present

sufficient evidence to support his underlying forgery convict

Brief at 14-18, citing Commonwealth v. DiPiero, 208 A.2d 912, 915 (Pa.


                                        -4-
J-S57025-14


Su

                                                                 cert. denied,

DiPiero v. Pennsylvania, 382 U.S. 992 (1966).           Specifically, Appellant



[he] acted with the intent to defraud[] or that he signed the deeds without

                 Id. at 14.

     The Crimes Code defines forgery in Section 4101(a) as follows.

           § 4101. Forgery.

           (a)    Offense defined. --A person is guilty of forgery
                  if, with intent to defraud or injure anyone, or
                  with knowledge that he is facilitating a fraud
                  or injury to be perpetrated by anyone, the
                  actor:

                  (1)   alters any writing of another without his
                        authority;

                  (2)   makes,         completes,       executes,
                        authenticates, issues or transfers any
                        writing so that it purports to be the act
                        of another who did not authorize that
                        act, or to have been executed at a time
                        or place or in a numbered sequence
                        other than was in fact the case, or to be
                        a copy of an original when no such
                        original existed; or

                  (3)   utters any writing which he knows to be
                        forged in a manner specified in
                        paragraphs (1) or (2) of this subsection.



18 Pa.C.S.A. § 4101(a).




                                     -5-
J-S57025-14


      Following a jury trial, Appellant was convicted of three counts of

forgery pursuant to Section 4101(a)(3). When addressing the sufficiency of



reasoned as follows.

                  The enti
            that [B]rother verbally authorized him to transfer the
            deeds to the three properties to himself,
            notwithstanding the fact that this was never done

            admitted that nine mon
            he took the deeds to the three properties, signed


            each recorded by the Recorder of Deeds.
            Additionally, the jury heard the testimony of [N]iece
            and the independent real estate agent demonstrating
            the attempts by [Brother] to sell the properties
            during his lifetime. The Commonwealth proved that
            Appellant altered and recorded the deeds without the
            authority to do so in order to deprive the rightful

            chose to reject the self-serving testimony of
            Appellant was due to the abundance of evidence

            thereof.

Trial Court Opinion, 2/10/14, at 7-8.

      Herein, the Commonwealth presented evidence from Niece, who stated

that Appellant and Brother did not have a relationship and that Brother

never intended to give Appellant the property upon his death.          N.T.,

10/28/13, at 99, 119. Rather, Niece testified that Brother tried to sell the

property in 2002 and 2010.     Id. at 101-102.    Specifically,

estate agent testified that Brother listed the property for sale from August


                                    -6-
J-S57025-14


                                                                             l



the property subsequent to February 2010. Id. at 11. Niece testified that

she maintained the property for Brother during 2011 and updated him on

any offers received from potential purchasers of the property.           N.T.,

10/28/13, at 138-139; see also

estate agent testified that he forwarded any further inquiries he received

regarding the sale of the property to Niece). Additionally, Broth

attorney testified that Brother intended for the entirety of his property to



10/28/13, at 152; see also id. at Exhibit C-

confirmed that Brother chose not to bequeath any property to Appellant

within his will. Id.

three deeds, which purported to transfer the property to Appellant, were

                                                    e as grantor approximately

nine months after his death.       Id. at 157, 166, 170-171, 173.        Upon

examining this testimony, we conclude the evidence was sufficient to

                                         forgery.    See Patterson, supra.

                        first claim fails.




at 19-


                                      -7-
J-S57025-14


              [T]here is no evidence that [Appellant] knew about
              the aged will or its contents. Further, his claim that

              issue was not rebutted beyond a reasonable doubt.
              As such, the government failed to prove that he was
              not entitled to the property, or that he acted with the
              intent to unlawfully benefit himself. Since a person
              cannot steal that which he is entitled to, no theft
              occurred.

Id.

      Instantly, Appellant was convicted of stealing immovable property

pursuant to Section 3921(b) of the Crimes Code. The Code delineates the

elements of theft by unlawful taking of immovable property as follows.

              § 3921.        Theft    by     unlawful   taking    or
              disposition.



              (b) Immovable property. A person is guilty of theft
              if he unlawfully transfers, or exercises unlawful
              control over, immovable property of another or any
              interest therein with intent to benefit himself or
              another not entitled thereto.

18 Pa.C.S.A. § 3921(b).



                                   --Property the location of which
              can be changed, including things growing on, affixed
              to, or found in land, and documents although the
              rights represented thereby have no physical location.


Id. § 3901.

      In supp

follows.

                                       -8-
J-S57025-14


                  Here, there was an abundance of evidence to


            estate to himself in order to benefit his desire to run
            his business [on] the property. Although Appellant
            presented evidence via his own testimony and that
            of two witnesses that [Brother] purportedly
            authorized the transfer of the property, the jury did
                                                 he events to be a
            credible account, particularly, in light of the fact that
            the conversation authorizing the transfer occurred


Trial Court Opinion, 2/10/14, at 8.



described above amply supports its theory that Appellant transferred the

property of Brother to his own name to benefit himself without authorization.

See supra at 6-7.      Accordingly, the Commonwealth presented sufficient

evidence to suppor                                     See Patterson, supra.




sentence.

      Judgment of sentence affirmed.




                                      -9-
J-S57025-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2014




                          - 10 -